Citation Nr: 9904414	
Decision Date: 02/18/99    Archive Date: 02/24/99

DOCKET NO.  95-35 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
variously diagnosed bilateral knee disorder.

2.  Entitlement to service connection for a chronic acquired 
variously diagnosed bilateral ankle disorder.

3.  Entitlement to an increased evaluation for hiatal hernia 
with duodenal ulcer, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for chronic 
obstructive pulmonary disease (COPD), to a compensable degree 
from April 1, 1994 to August 30, 1995, and in excess of 10 
percent on and after August 31, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from August 8, 1973 to August 
8, 1979, and from March 7, 1980 to March 31, 1994, between 
which periods of service he was in the Reserves.

Service connection is also in effect for headaches, for which 
a 10 percent rating is assigned.

This appeal is brought to the Board of Veterans' Appeals (the 
Board) from a January 1995 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas.  The RO, in pertinent part, granted entitlement to 
service connection for COPD with assignment of a 
noncompensable evaluation effective from April 1, 1994, and 
for hiatal hernia with duodenal ulcer with assignment of a 10 
percent evaluation also effective from April 1, 1994.

In April 1995 the RO, in pertinent part, determined that the 
claims for service connection for bilateral knee and ankle 
disorders were not well grounded, and proposed reduction in 
the disability evaluation for hiatal hernia with duodenal 
ulcer from 10 percent to noncompensable.

In June 1995 the RO reduced the evaluation for hiatal hernia 
with duodenal ulcer from 10 percent to noncompensable 
effective September 1, 1995.

In June 1996 the RO affirmed the prior denial of entitlement 
to service connection for bilateral knee and ankle disorders, 
and restored the prior 10 percent evaluation for hiatal 
hernia with duodenal ulcer effective the date of reduction, 
September 1, 1995.

In April 1997 the RO granted entitlement to an increased 
(compensable) evaluation of 10 percent for COPD effective 
August 31, 1995.

The veteran had been scheduled for personal hearings; most 
recently he indicated that he was unable to take such an 
amount of time away from his job as he had been told would be 
required, and accordingly, the appeal should proceed absent a 
personal hearing based on the evidence of record.  


FINDINGS OF FACT

1.  The veteran repeatedly experienced right and left ankle 
injuries and had ongoing complaints and symptoms in service; 
diagnoses included recurrent sprains.

2.  Evidence and medical opinion sustains that currently 
demonstrated symptoms are directly reflective of the history 
of right and left ankle sprains and are a chronic result of 
the inservice experiences.

3.  In service, the veteran repeatedly injured and was 
treated for complaints relating to both knees; chondromalacia 
of the patella with specific patellofemoral crepitus, 
swelling and periodic apparently tendon or ligamentous 
instability.

4.  Post-service clinical evidence including VA examination 
and medical opinion sustain a reasonable probability that 
there is a direct relationship between the initial inservice 
bilateral knee problems and current knee symptoms described 
as consistent with patellofemoral tendonitis. 



5.  Hiatal hernia is not productive of considerable 
impairment of health.  

6.  COPD is productive of not more than mild impairment.


CONCLUSIONS OF LAW

1.  A chronic acquired variously diagnosed bilateral ankle 
disorder was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 1991);  38 C.F.R. § 3.303(d) (1998).

2.  A chronic acquired variously diagnosed bilateral knee 
disorder was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1131, 5107;  38 C.F.R. § 3.303(d).

3.  The criteria for an evaluation in excess of 10 percent 
for hiatal hernia with duodenal ulcer are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. §§ 4.2, 4.7, 
4.114, Diagnostic Codes 7346-7305 (1998).

4.  The criteria for an increased (compensable) evaluation of 
10 percent for COPD effective from April 1, 1994 to August 
30, 1995, are met.  38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. 
§§ 4.2, 4.7, 4.96, 4.97, Diagnostic Codes 6603-6802 
(effective prior to October 7, 1996).

5.  The criteria for an evaluation in excess of 10 percent 
for COPD on and after August 31, 1995, are not met.  
38 U.S.C.A. §§ 1155, 5107;  38 C.F.R. §§ 4.2, 4.7, 4.96, 
4.97, Diagnostic Codes 6603-6802 (effective prior to October 
7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
a chronic acquired variously diagnosed 
disorder of both knees and ankles.

Criteria

It has been determined that a well-grounded claim for service 
connection requires three elements: (1) medical evidence of a 
current disability; (2) lay or medical evidence of a disease 
or injury in service; and (3) medical evidence of a link 
between the current disability and the in-service injury or 
disease.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  39 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
Under other regulations, service connection may also be 
granted for certain disabilities which are present to a 
compensable degree within a given period after service.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).  

The United States Court of Veterans Appeals (Court) has 
clearly indicated that this is not intended to limit a grant 
of service connection to those disabilities which were 
present in service or within a year thereafter, but also 
contemplates a chronic disability for which there is a 
credible medical opinion that there is a link between current 
disability and the in-service injury or disease.  See, i.e., 
Caluza v. Brown, op. cit..  The Court further concluded that 
"satisfactory" evidence meant "credible" evidence as 
characterized in Caluza, supra, aff'd, 78 F.3d 604 (Fed.Cir. 
1996); see also Collette v. Brown, 82 F.3d 389 (Fed.Cir. 
1996).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).

The Court has also held that a determination with regard to 
entitlement to service connection must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

In this, and in other cases, only independent medical 
evidence may be considered to support Board findings.  If the 
medical evidence of record is insufficient, or, in the 
opinion of the Board, of doubtful weight or credibility, the 
Board is always free to supplement the record by seeking an 
advisory opinion, ordering a medical examination or citing 
recognized medical treatises in its decisions that clearly 
support its ultimate conclusions.  However, it is not free to 
substitute its own judgment for that of such an expert.  See 
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Moreover, it remains the duty of the Board as the fact finder 
to determine credibility of the testimony and other lay 
evidence.  See Culver v. Derwinski, 3 Vet. App. 292, 297 
(1992).  

In determining whether an injury or disease was incurred in 
or aggravated in service, the evidence in support of the 
claim is evaluated based on the places, types and 
circumstances of service as shown by the service records, the 
official history of each organization in which the veteran 
served, the veteran's medical records, and all pertinent 
medical and lay evidence.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§§ 3.303(a), 3.304 (1998).

Lay persons are not competent to render testimony concerning 
medical causation.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  

Service connection may be established through competent lay 
evidence, not medical records alone.  Horowitz, op. cit.  But 
a lay witness is not capable of offering evidence requiring 
medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).

The Board has the duty to assess the credibility and weight 
to be given the evidence.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991), reconsideration denied per curiam, 
1 Vet. App. 406 (1991)). 

The credibility and weight to be attached to medical opinions 
are within the province of the Board as adjudicators.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran's own statements expressing his belief that his 
disabilities are service-connected are not probative.  As a 
layman, appellant is not qualified to proffer an opinion as 
to the date of onset of his illness; such testimony would 
only be probative if it were proffered by a witness qualified 
as an expert.  See Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992) which also quoted Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992)) holding that lay persons were not qualified 
to provide a probative diagnosis on a medical question.  Lay 
hypothesizing, particularly in the absence of any supporting 
medical authority, serves no constructive purpose.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 225 (1991).  


Factual Background

Early service records including examinations make no 
reference to either ankle or knee complaints or disabilities.

A clinical notation is of record dated in April 1978 showing 
that the veteran had recurrent pain in the left knee.  He had 
been kneeling the night before and on the clinic visit, the 
knee was now stiff and painful.  On examination there was 1+ 
edema of the left knee and it was said that this had been 
diagnosed at another Army Hospital as chondromalacia of the 
left knee.  That diagnosis was confirmed and a week's worth 
of the same medication given before for pain, Tolectin, was 
prescribed in addition to enteric aspirin.

On a clinic visit in September 1978, the veteran stated that 
he had bilateral knee pain, worse on the right than the left.  
He was said to have been diagnosed as having bilateral 
chondromalacia.  It was noted that he worked in supply and 
did a lot of standing and squatting.  He could recall no 
other specific trauma.  On examination, range of motion was 0 
to 130 degrees in both knees.  Collateral and cruciate 
ligaments were stable.  There was mild crepitation under both 
patellae, right greater than left.  The physician suggested 
that it was necessary to try to increase his knee strength 
and thus he should get started on quadriceps exercises and 
straight leg raising physical therapy regimen and should be 
checked in a week.  

The veteran was repeatedly seen during an extensive physical 
therapy assessment in November 1978, report from which is of 
record.  He said that he had had right knee pain which became 
most severe when getting up after prolonged sitting or 
kneeling.  There was a dull continuous pain and giving way by 
standing or walking or running 4 months prior.  The right 
knee particularly popped and was tender at times. Then and in 
December 1978, when again seen, it was not clear whether he 
had chondromalacia or a torn meniscus.  On examination there 
was some mild patellar roughness and mild effusion.  After 
examination, the diagnosis was chondromalacia of both knees.  
Physical therapy, vitamins, ice and pain medication were 
recommended.  Even after a series of several periods of doing 
strengthening exercises, the veteran said that he felt the 
knee pain was unchanged.  However, he was going to continue 
the exercises.

At the time of an April 1979 separation examination, the 
veteran complained of continuous left knee pain for which he 
had seen three physicians and had been given a variety of 
medications.  It was noted on the examination that this had 
been diagnosed in 1978 as chondromalacia versus a torn 
meniscus.

The veteran was seen at the orthopedic clinic in January 1980 
with complaints of 2 years of right knee pain.  Most of the 
pain occurred when sitting or driving a car.  Quadriceps 
exercises, which had been previously prescribed, aggravated 
the problems.  Laboratory testing and other studies were 
recommended.

X-ray of the right knee was done in January 1980 after the 
veteran had complained of pain in the knee over the past 2 
years.  This pain was worse when sitting.  X-rays showed no 
significant bony, articular or soft tissue abnormality.

In January 1981, the veteran was seen several times with 
ongoing severe complaints in his right knee to include 
locking of the knee, and pain in the patella.  This had been 
a problem for 2 years since he had been working at base 
supply and had been lifting heavy things.  The quadriceps 
exercises aggravated the problem in the right knee.  There 
was slight swelling on examination although ligaments seemed 
to be intact.  The pain was worse when sitting.  
Chondromalacia "?" was diagnosed.

On another January 1981 visit, the veteran complained of 
right knee pain, which he said had gone on for 2 years.  The 
pain was in the medial aspect of the right knee, and he had 
swelling at the end of the day.  McMurray and Drawer signs 
were negative.  Possible chondromalacia of the patella was 
suggested and an arthrogram was scheduled particularly to see 
if there was a meniscal tear.  

A report of the arthrogram showed no definitive articular, 
meniscal or ligamentous abnormalities.


After the arthrogram, the veteran returned in January 1981 
saying that he still had the same symptoms with pain in the 
medial aspect of the patella.  It was a dull ache that was 
worse with walking and continued into the night.  Exercises 
were to be continued and he was told to continue taking the 
pain medications he had been previously prescribed.  

In June 1981 the veteran was seen for right knee pain and was 
noted to have a history of chondromalacia with pain over the 
medial aspect of the knee which was incapacitating at times.  
The examiner noted that the right knee also "pops and grits".  
On examination the right knee was positive for apprehensive 
sign, pain over the proximal tibial (head).  Drawer and 
McMurray tests were negative.  Diagnosis was chondromalacia 
of the patella.  He was to start a regimen of treatment 
therapy and to see an orthopedist for evaluation.  

The veteran was seen for evaluation in August 1981 when the 
diagnosis was chondromalacia, patellar.

One April 1982 clinical notation shows that the veteran had 
had problems with long-term right knee pain and carried a 
diagnosis of chondromalacia with normal X-rays.  He had 
played basketball the Sunday before and wanted to see the 
physician who had previously seen him because of the 
persistent knee pain.  On examination there was tender 
cartilage in the margin antero-medially and the knee seemed 
stable.  Chondromalacia was diagnosed, and it was recommended 
that he be seen further by the orthopedic clinic.

Another orthopedic clinic report is of record dated in April 
1982 showing that the veteran was complaining of continued 
chronic right knee pain.  It was noted that he carried the 
orthopedic diagnosis of chondromalacia.  The veteran reported 
that he had been told that the "next step was to go in and 
look at it with a scope".  On examination there was 
tenderness over the anteromedial joint margins.  Diagnosis 
was chondromalacia.

The veteran was seen again at the orthopedic facility in 
August 1982 with continued complaints of right knee pain.  He 
denied further right knee injury.  The pain was worse on 
exercise and relieved with rest.  He said that he had not had 
pain in the right knee when he had been able to exercise it 
more regularly.  

On examination X-rays were negative.  The veteran was 
described as having a Type II patella with lateral tilt.  
There was tenderness at the medial facet and painful 
patellofemoral crepitus.  Assessment was chondromalacia of 
the patella.  The treatment was for him to resume exercises 
and was instructed on certain exercises to include straight 
leg raising.  He was to take Aspirin for pain.

In July 1986 the veteran was seen on several occasions for 
complaints of right ankle sprain with pain.  He had twisted 
the right ankle when he stepped in a ditch.  Since being seen 
that first night in an emergency room and placed in a splint, 
he had used crutches.  X-rays were taken for what was 
described as an inversion injury with tenderness in the 
lateral malleolus.  The X-ray report dated in July 1986 was 
negative.  Diagnosis was right ankle sprain.

Examination showed increased swelling around the entire ankle 
and was 2+ for joint effusion.  There was decreased motion of 
the right ankle in all motions with pain.  There was bruising 
along the lateral borders and palpable tenderness along the 
border of the right lateral malleolus.  Physical therapy was 
to be instituted with the goal of decreasing the pain and 
swelling and increasing the strength in the right ankle.  In 
the meantime the ankle was immobilized with a posterior 
splint and he was given crutches so as not to be weight 
bearing.  Six days later, the right ankle sprain problems 
were said to be resolving and the ankle had stabilized.  
Resolving right ankle sprain was diagnosed.

On physical examination in September 1988 it was noted that 
the veteran had experienced patellar chondromalacia in and 
since 1981 and had been seen by the orthopedic clinic in 
April 1987, at which time it was felt that he had a Type II 
patella.

In December 1991 the veteran complained of having twisted the 
left ankle while playing basketball.  It was initially feared 
that he might have fractured the ankle.  He had an inversion 
injury after having come-down on another player's foot.  The 
clinical report indicated that he was unable to walk without 
a limp.  The left ankle was laterally swollen and there was 
lateral laxity.  The report of the X-ray showed some soft 
tissue swelling laterally without underlying fracture.  Ankle 
mortise was in good position.  Diagnosis was soft tissue 
swelling without fracture.  He was to use ice, take Motrin, 
800 mg. for pain and wear an air cast for a week with a 
limited profile for 2 weeks.  

In February 1993 the veteran was seen for complaints of 
residual symptoms from multiple ankle sprains in each ankle.  
These had occurred on various activities including playing 
baseball on the left and having stepped in a ditch on the 
right.  He had continued pain especially during the morning 
exercises.  He had tried wearing an ankle brace on the left 
ankle.  It was also noted that he had a history of bilateral 
knee problems and had tried to do strengthening exercises, as 
prescribed, to decrease the symptoms in his knees.  

Examination showed grinding and apprehension in both patellae 
and callusing of both feet in multiple areas as outlined on a 
chart.  Soleus muscles were slightly weak bilaterally, left 
worse than right.  He was said to have a lot of problems 
doing sustained exercise, or walk on asphalt or pavement or 
other certain surfaces.  He was given an assortment of muscle 
exercises to strengthen the ankles and provide stabilization.  
He was given heel lifts which he was to wear all the time, 
and he was to undergo stretching and strengthening exercises 
as well.

In March 1993 it was noted that the veteran was returning for 
fitting of bilateral shoe lifts.  It was noted that his 
symptoms had improved and he was now able to exercise more, 
and specifically to run about 3 miles with the use of the 
heel inserts.

During the initial post-service VA examination in 1994 the 
veteran's ankles and knees were not examined.  

On VA orthopedic examination in August 1995 the veteran said 
that he had problems with his knees on certain activities 
such as descending and ascending stairs, running and other 
such activities.  His complaints included stiffness, 
soreness, and swelling.  The examiner stated that the 
foregoing complaints were clinically consistent with his 
history of patellofemoral tendonitis.  The veteran's history 
of long-standing knee problems commencing in service was 
detailed.  After arthroscopic examination failed to show a 
lesion correctable by surgery, he was treated symptomatically 
with pain medication and anti-inflammatory drugs.  

At present the veteran continued to have similar periodic 
bilateral knee problems particularly after use and weight-
bearing.  On examination there was some grating beneath the 
left patella but no evidence of thigh atrophy or knee 
crepitus as such.  Movements of the knees were 0 to 135 
degrees on extension and flexion, respectively.  In extension 
as well as 30 degrees of flexion, the medial and lateral 
collateral ligaments were sound bilaterally.  Cruciate 
ligaments gave a negative Drawer sign.  Both patellae were 
freely movable.  Diagnosis was bilateral knee discomfort 
clinically consistent with patellofemoral tendonitis.  X-rays 
were negative.

With regard to his ankles, the veteran said that he had had 
sprains which first started in service involving one or both 
of his ankles.  These had also been treated conservatively 
without surgery.  He continued his long-standing history of 
stiffness and soreness involving the ankles.  On examination 
both ankles dorsiflexed to the neutral position and plantar 
flexed to at least 45-50 degrees.  The veteran had a palpable 
fibulocalcaneal ligament bilaterally.  There was no evidence 
of particular anterior or posterior instability.  The 
diagnosis was history of sprains, both ankles.  X-rays were 
negative.


Analyses

From the outset, the Board would note that the veteran's 
claims for entitlement to service connection for chronic 
acquired variously diagnosed bilateral knee and ankle 
disorders are well-grounded within the parameters of 
regulations and judicial guidelines.

The Board notes that the veteran's service extends over a 
long period of time, and a considerable amount of clinical 
information is of record from service as relates to both his 
ankles and knees.  It is possible that there might be 
additional inservice clinical records particularly from the 
veteran's Persian Gulf service although some records are in 
the file from that period.  In any event, the Board finds 
that there is adequate evidence now in the file for an 
equitable disposition of the claims herein to be considered 
with regard to both knees and both ankles.  There is no 
further duty to assist in that regard at this time.

To summarize, a determination of service connection requires 
a finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.  Watson v. Brown, 
op. cit. 

In this case, the veteran repeatedly injured and reinjured 
both his right and left ankles, and both his right and left 
knees.  This is clearly and unequivocally documented in 
extensive inservice records which have been cited above.  

For the most part, the veteran's symptoms were consistent 
throughout service, and in most instances, were precipitated 
by one or more incidents such as a basketball game, falling 
in a ditch, standing or running too long or other similar 
relatively mundane but somewhat more energetic movements than 
the norm.  In fact, some of these symptoms were seemingly 
precipitated by relatively minor incidents and once symptoms 
started, they seemed to recur.  

There is no evidence that the veteran had any chronic problem 
with any of the joints prior to service or for several years 
after entrance therein.  

The veteran developed recurrent complaints in service 
including pain, motility restrictions, and stiffness in each 
of these four joints, evidence of which is relatively 
uncontrovertible.  Further, his symptoms with regard to 
ankles and knees were manifested essentially throughout his 
essentially continuous service from 1978, several years after 
entrance into service in 1973, until separation in 1994.

In service, the ankle problems were universally and rather 
singularly attributed to ankle sprains.  On the initial post-
service VA orthopedic examination of his ankles and knees, 
conducted in 1995, the year after separation from service, 
the physician found the veteran's current symptoms to be 
entirely consistent with the history of recurrent bilateral 
ankle sprains. 

The Board finds that this is an entirely adequate basis for 
recognizing a clear associative relationship between ongoing 
and identical symptoms in service, due predominantly at least 
at the start, to inservice trauma causing sprain, and the 
current symptoms of a chronic ankle disability diagnosed in 
and since service as due to sprain.  Service connection for 
bilateral ankle disorders as a result of sprains, is 
accordingly in order.  

Similarly, the veteran's knee problems in service were almost 
always attributed to chondromalacia, and/or involved 
tendonitis-like symptoms circumscribing the patellofemoral 
area.  These were initially caused by inservice trauma, 
symptoms persisted even with treatment, and the problems were 
diagnosed by definitive testing procedures, with a 
predominant chondromalacia diagnosis involving the 
patellofemoral tendon area.  The current diagnosis of 
patellofemoral tendinitis is entirely consistent with the 
inservice symptoms and chronic manifestations since that 
time.

The only post-service medical opinion of record is that by 
the recent VA examiner who has rendered findings with regard 
to the veteran's current ankle and knee disabilities which 
are entirely in keeping with chronic disabilities of both 
being the result of  service.  VA is constrained from 
concluding to the contrary pursuant to Colvin and other 
cases.

Accordingly, based on the evidence and medical opinion of 
records, there is ample factual foundation for holding that 
service connection is in order for chronic right and left 
ankle disorders described as due to sprains; and right and 
left knee disabilities diagnosed as chondromalacia and/or 
entirely consistent with patellofemoral tendinitis, as having 
been incurred in service.  


II.  Entitlement to an increased 
evaluation for COPD, to a compensable 
degree from April 1, 1994 to August 30, 
1995, and in excess of 10 percent on and 
after August 31, 1995; and for hiatal 
hernia, currently evaluated as 10 percent 
disabling.

Criteria

In general, a veteran's allegation of increased disability 
establishes a well-grounded claim.  Proscelle v. Derwinski, 2 
Vet. App. 269 (1992).  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  38 U.S.C.A. § 1155 
(West 1991);  38 C.F.R. Part 4 (1998).  Separate diagnostic 
codes identify the various disabilities.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  


The Board has also considered all regulatory provisions which 
are potentially applicable through the assertions and issues 
raised in the evidence of record as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, see 
38 C.F.R. § 4.2, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  

Conclusions reached on any given medical issue to include a 
determination with regard to such things as degree or extent 
of functional impairment of a disability, etc., the Court has 
repeatedly admonished that VA cannot substitute its own 
judgment or opinion for that of a medical expert.  See, i.e., 
Colvin v. Derwinski, op. cit.

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Prior to October 7, 1996, the criteria for rating COPD 
provided a 10 percent evaluation for mild pulmonary emphysema 
(COPD), with evidence of ventilatory impairment on pulmonary 
function tests and/or definite dyspnea on prolonged exertion.  
A 30 percent evaluation was provided for moderate pulmonary 
emphysema with moderate dyspnea occurring after climbing one 
flight of steps or walking more than one block on level 
surface; and pulmonary function tests consistent with 
findings of moderate emphysema.  38 C.F.R. § 4.97; Diagnostic 
Code 6603 (effective prior to October 7, 1996).


A 10 percent evaluation was assignable for unspecified 
pneumoconiosis which was definitely symptomatic with 
pulmonary fibrosis and moderate dyspnea on extended exertion.  
A 30 percent evaluation was assignable for moderate 
unspecified pneumoconiosis with considerable pulmonary 
fibrosis and moderate dyspnea on slight exertion, confirmed 
by pulmonary function tests.  38 C.F.R. § 4.97; Diagnostic 
Code 6802

Pursuant to 38 C.F.R. § 4.96, ratings under the various 
Diagnostic Codes for variously characterized respiratory 
disorders are not combined with one another.  Various 
specific provisions are available for disorders diagnosed as 
bronchitis, emphysema, etc.

Effective October 7, 1996, COPD may be rated as 30 percent 
disabling under diagnostic code 6604 with FEV-1 of 56- to 70-
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) 56- to 65-percent predicted.  With FEV-1 of 71- to 
80-percent predicted, or; FEV-1/FVC of 71 to 80 percent, or; 
DLCO (SB) 66- to 80-percent predicted, a 10 percent rating is 
assignable.  

In Rhodan v. West, No. 96-1080 (U.S. Vet. App. Dec. 1, 1998, 
the United States Court of Veterans Appeals (Court) 
determined that revised criteria (mental disorders in that 
case) could not apply to rating a disability prior to the 
effective date of the criteria.

Pursuant to 38 C.F.R. § 4.114, various ratings are available 
for evaluating various disabilities of the gastrointestinal 
tract.  The various ratings will not be combined, but rather 
a single evaluation will be assigned under the Diagnostic 
Code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.

For rating a hiatal hernia, a 60 percent rating is assignable 
when there are symptoms of pain, vomiting, material weight 
loss and hematemesis or melena and moderate anemia, or other 
symptom combinations productive of severe impairment of 
health.  

When there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health, a 30 percent rating is 
assignable.  When there are two or more of the symptoms for 
the 30 percent rating of less severity, 10 percent rating is 
assignable under Diagnostic Code 7346.

For rating a duodenal ulcer, when mild with recurring 
symptoms once or twice
yearly, a 10 percent rating is assignable.  When moderate 
with recurring episodes of severe symptoms two or three times 
a year averaging 10 days in duration, or with continuous 
moderate manifestations, a 20 percent rating is assignable.  
Diagnostic Code 7305.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1998).


Factual Background
COPD

On VA examination in November 1994, the veteran reported 
having a history of a heavy feeling in his chest and 
shortness of breath for which he had been diagnosed in 
service as having reactive airway disease.  


The veteran had been using medications since then.  He was 
taking Ventolin sometimes none, sometimes once or twice a 
day.  He was currently employed on a full time basis as a 
warehouseman.

On examination, the veteran said that the medications 
including Alupent had helped alleviate his symptoms.  He 
currently had no allergy symptoms or such things as watery 
eyes, etc.  He stated that he had smoked half a pack of 
cigarettes a day for 14 years but had discontinued this 5 
years prior.  He thought that this had not improved his 
breathing.  

On examination, the veteran had a barrel chest but lungs had 
good airways, good breath sounds throughout both lung fields 
with no current wheezes.  There were no rhonchi or rales 
heard.  The diagnostic impression was reactive airway 
disease, early COPD.  

A battery of pulmonary function tests (PFT) with 
bronchodilators, done in November 1994, of which raw data 
were entered into the file, were interpreted as being 
entirely within normal limits.   The chest X-ray was 
similarly read as being within normal limits.

On VA examination on August 31, 1995, there were no 
significant respiratory symptoms although PFT with 
bronchodilators showed mild restrictive lung defect.  The raw 
data is of record.  The FVC and relative FEV scores ranged 
from FVC of 78.38 to 76.9 to 75.98 % of predicted; FEV-1/FVC 
ranged from 109.33 to 110.97% of predicted; and other 
findings were similarly consistent or better.

In April 1997 the RO issued a rating decision wherein an 
increased (compensable) evaluation of 10 percent for COPD was 
granted effective August 31, 1995, under the criteria 
effective prior to October 7, 1996, under diagnostic codes 
6603-6802.


Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his COPD is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a); that 
is, a plausible basis has been presented.  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board is satisfied 
that all relevant facts have been properly developed.  No 
further assistance is required to comply with the duty to 
assist the veteran mandated by 38 U.S.C.A. § 5207(a).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his COPD (that are within the competence of a lay party to 
report) are sufficient to conclude that his claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).

The RO has rated the veteran's COPD as 10 percent disabling 
effective August 31, 1995 under diagnostic codes 6603 and 
6802 respectively for pulmonary emphysema and unspecified 
pneumoconiosis under the criteria effective prior to the 
amendments made effective October 7, 1996.  The 10 percent 
evaluation is predicated upon the clinical findings reported 
on the VA examination conducted on August 31, 1995.  That 
examination included pulmonary function studies which were 
interpreted as reflective of mild restrictive lung disease.  
The examination itself disclosed the lungs were clear to 
auscultation and percussion with no rales or rhonchi. The 
chest x-rays were interpreted as normal.

Application of the governing criteria for rating respiratory 
disorders prior to October 7, 1996, does not permit the Board 
to assign a rating greater than the current 10 percent 
evaluation.  As earlier noted, the 10 percent evaluation 
under diagnostic code 6603 contemplates mild pulmonary 
emphysema (COPD) with evidence of ventilatory impairment on 
pulmonary function tests and/or definitie dyspnea on 
prolonged exertion.  

The 10 percent evaluation under diagnostic code 6802 
contemplates unspecified pneumoconiosis which is definitely 
symptomatic with pulmonary fibrosis and moderate dyspnea on 
extended exertion.

The next higher evaluation of 30 percent under diagnostic 
code 6603 requires moderate emphysema with moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on level surface and pulmonary function tests 
consistent with findings of moderate emphysema.  Under 
diagnostic code 6802 the next higher evaluation of 30 percent 
requires moderate unspecified pneumoconiosis with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion confirmed by pulmonary function tests.  None 
of the criteria for the next higher evaluation of 30 percent 
have been shown on the basis of the medical evidence of 
record.  Accordingly, an evaluation in excess of 10 percent 
on and after August 31, 1995, is not warranted for the 
appellant's COPD.  In this regard, no question as to which of 
two evaluations would more properly classify the severity of 
COPD has been presented.

As the Board noted above, the Court has stated that revised 
criteria may not be applied toward rating a veteran's 
disability prior to the effective date of the criteria.  The 
most current evidence of record is the August 31, 1995 VA 
examination report.  There is no evidence of COPD disabling 
to a degree in excess of 10 percent from October 7, 1996, the 
effective date for the new criteria for rating respiratory 
disorders.  Accordingly, no basis exists upon which to 
predicate a grant of entitlement to an increased evaluation 
under the new criteria.

However, the Board questions the veteran's respiratory status 
prior to August 31, 1995; that is from the first day 
following the date of his separation from active service.  
The Board does not agree that COPD was not productive of any 
disablement from April 1, 1994 through August 30, 1995.  

In this regard, the Board notes that while pulmonary function 
and radiographic studies were normal, the veteran was on 
medication for respiratory symptomatology when he was 
examined by VA in November 1994.  He was also found to have a 
barrel chest.

The record is not unequivocally clear as to the nature and 
extent of severity of COPD during the period from April 1994 
to August 1995; however, it is clear to the extent that COPD 
was productive of at least mild impairment as contemplated in 
the 10 percent evaluation under diagnostic codes 6603-6802 
effective prior to October 7, 1996.  For the foregoing 
reasons, the Board is of the opinion that any reasonable 
doubt existing in the veteran's case in this regard should be 
resolved in his favor, thereby warranting entitlement to a 
grant of a 10 percent evaluation for COPD from April 1, 1994.

The Board notes that when examined by VA the veteran reported 
he was employed full time as a warehouse worker.  His COPD 
has not rendered his disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
application of regular schedular standards.  There is no 
basis for referral of the veteran's case to the Director of 
the Compensation and Pension Service for extraschedular 
consideration under the criteria of 38 C.F.R. § 3.321(b)(1).


Factual Background
Hiatal hernia with duodenal ulcer

On VA examination in November 1994, the veteran gave a 
history of having developed his symptoms in service.  He said 
that in the past 10 years, he had developed heartburn while 
under the stress of being in administration.  He said he 
would get epigastric pain several times a week.  He said he 
had to watch his diet in terms of staying on a bland diet, 
elevating the head of his bed and taking antacids.  

The veteran stated that the large amount of lifting in his 
job made things worse.  His increased weight also caused 
greater symptoms.  He would take Naprosyn, 2 tablets, 250 mg. 
when the pain begin and this seemed to help.  It also tended 
to cause increased indigestion.

On examination, there were no abdominal abnormalities.  He 
weighed 220 pounds, and was 6 feet, 2 inches tall.  He had no 
rectal bleeding or discomfort.  An upper gastrointestinal air 
contrast study without KUB showed the mid small bowel with 
good mucosal coating.  There was a hiatal hernia.  There were 
transverse folds identified in the distal esophagus 
consistent with reflux esophagitis.  There was some deformity 
of the duodenal bulb suggestive of prior ulcer disease.  
There were no current ulcers.  It was noted that he had a 
hiatal hernia with symptomatic heartburn several times a 
week, worse when lifting.  The diagnoses were hiatal hernia 
and reflux esophagitis and evidence of past duodenal ulcer 
disease.  It was noted that he had a hiatal hernia with 
symptomatic heartburn several times a week, worse when 
lifting.

On VA examination in August 1995, the veteran again gave a 
history of his gastrointestinal symptoms in and since 
service.  Since the last upper gastrointestinal series, he 
said he had had increased symptoms.  He would awaken about 
once a week at night with regurgitation, and had discomfort 
at least once a week with swallowing difficulty.  He said he 
had more problems swallowing meat than anything else, but 
when meat got stuck in his esophagus, he would have to induce 
vomiting which happened about once a week.  The lifting he 
had to do at work caused his symptoms, he thought, to be 
worse.  He took Naprosyn for the joint pain but always on a 
full stomach.

Objectively, the examiner found that he weighed 220 pounds, 
and was 6 feet, 2 inches tall.  He had no abdominal masses, 
tenderness or organomegaly.  The most recent evaluative 
series was noted to have shown a hiatal hernia with reflux 
and scarring from a prior duodenal ulcer.  His symptoms were 
described as "progressive" but this was not further 
delineated.

Analysis

Initially, the Board finds that the veteran's claim for 
entitlement to an increased evaluation for his hiatal hernia 
with duodenal ulcer is well grounded within the meaning of 
38 U.S.C.A. § 5107(a); that is, a plausible basis has been 
presented.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is satisfied that all relevant facts have been properly 
developed.  No further assistance is required to comply with 
the duty to assist the veteran mandated by 38 U.S.C.A. 
§ 5207(a).

In general, an allegation of increased disability is 
sufficient to establish a well grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The veteran's assertions concerning the severity of 
his hiatal hernia with duodenal ulcer (that are within the 
competence of a lay party to report) are sufficient to 
conclude that his claim for an increased evaluation for that 
disability is well grounded.  King v. Brown, 5 Vet. App. 19 
(1993).

The veteran has clinical evidence of having had a duodenal 
ulcer in the past, but there is not one present at this time.  
Thus, he is probably best rated under the criteria set forth 
for hiatal hernia, his prevailing disability at present, as 
demonstrated on gastrointestinal series.

The veteran's gastrointestinal symptoms in for the most part 
involve some "heartburn" or demonstrated regurgitation at 
night.  He must be careful what sort of food he eats and to 
chew carefully, so he does not have meat stick in his 
esophagus requiring what he has described as initiating means 
to remove it.  

However, it is noted that he has lost no weight, there is 
apparently no more than mild abdominal pain and discomfort, 
and he has no other symptoms as would in any way more nearly 
approximate causing considerable impairment of health.  
38 C.F.R. § 4.7.  

In the absence of a demonstration of considerable impairment 
of health related to the service-connected gastrointestinal 
disability, the Board finds no basis upon which to predicate 
a grant of entitlement to an increased evaluation.

As the Board noted earlier, the veteran is employed full 
time.  His gastrointestinal disability has not adversely 
affected his ability to work or required frequent inpatient 
care.  His disability picture has not been rendered unusual 
or exceptional in nature as to render impractical the 
application of regular schedular standards.  No basis exists 
upon which to predicate a referral of the case to the 
Director of the Compensation and Pension Service for 
consideration of extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).

For the foregoing reasons, the Board concludes that the 
evidentiary record does not support a grant of entitlement to 
an increased evaluation for hiatal hernia with duodenal 
ulcer.


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed bilateral ankle disorder is granted.  

Entitlement to service connection for a chronic acquired 
variously diagnosed bilateral knee disorder is granted.  

Entitlement to an increased (compensable) evaluation of 10 
percent for COPD effective from April 1, 1994 to August 30, 
1995 is granted, subject to governing criteria applicable to 
the payment of monetary benefits.

Entitlement to an evaluation in excess of 10 percent for COPD 
on an after August 31, 1995, is denied.

Entitlement to an increased evaluation for hiatal hernia with 
duodenal ulcer is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

